Order affirmed, without costs on this appeal to either party. Memorandum: A provision of the Election Law requires the common council of the city of Syracuse, among others, to state its reasons for not designating as a polling place in an election district a school or other public building when such building is located within the boundaries of such election district. We hold that this provision of the statute is directory and that failure to comply therewith in the ordinance adopted by the city council of the city of Syracuse on August 17,1937, designating polling places in such city does not invalidate the ordinance or any part thereof. Therefore, the plaintiff is not entitled to restrain acts necessary to make the ordinance effective. All concur, Sears, P. J., not voting. (The order denies a motion for a temporary injunction.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ. [164 Misc. 656.]